DETAILED ACTION
Response filed on 3/3/2021 has been entered and made of record.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1, 9, and 17 are amended.
No new claims are added.
Claims 1-20 are pending for examination.
Response to arguments
Re: 35 U.S.C. 103 rejections
Applicant’s arguments have been fully considered.
Applicant amended independent claim 1 as follows:

    PNG
    media_image1.png
    293
    654
    media_image1.png
    Greyscale

Independent claims 9 and 17 had similar amendments. Amended claims require that the first node using first wireless network standard and the second node using wireless network standard operate within the same bandwidth.
Based on the amendment, applicant argues,

“Applicant respectfully asserts that a first radio access technology operating in a first bandwidth and a second radio access technology operating in a second bandwidth does not teach or otherwise suggest "a wireless communication network operating within a first bandwidth ... and a second wireless network standard operating within the first bandwidth," as amended claim 1 recites. Rather, in Zeng, the different RATs operate in different bandwidths” (Applicant’s argument, filed on 3/3/2021, p.8, par.2).
Applicant also cites disclosure by Zeng, “Zeng discusses that "a first wireless link with a first cell according to a first radio access technology (RAT), wherein the first cell operates in a first system bandwidth and establish a second wireless link with a second cell according to a second radio access technology (RAT), wherein the second cell operates in a second system bandwidth" (Zeng, paragraph [006]), in support of applicant’s arguments.
Examiner respectfully disagrees with the assertion that Zeng fails to teach operations of the networks within the same bandwidth.
Zeng, in fact suggests both the options wherein the first option, as cited by the applicant, two different system bandwidths are used by the first network and the second network, and in the second option, same bandwidth/frequency is used by both the networks by use of Time Division Multiplexing (TGM). Couple of examples of the second option where both the networks use the same system bandwidth/frequency are the following:
“In some embodiments, an LTE cell, such as eNB 602, may support LTE/NR co-existence on the same carrier, thus TDM may occur on the same frequencies” ([0097], lines 11-14); and
“In some embodiments, if an LTE cell (or base station) does support LTE/NR co-existence on a single carrier, the TDM at the UL physical layer may be on the same frequency ([0098], lines 20-23).

35 U.S.C. 103 rejection is not withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over ADJAKPLE et al. (US 2020/0205156 Al), hereinafter “Adjakple” in view of Zeng et al. (US 2018/0368199 A1), hereinafter “Zeng”.
Claim 1 is for a method in a wireless network, claim 9 is the wireless network performing method of claim 1 and claim 17 is for a wireless device performing functions complementary to method of claim 1.
Regarding claim 1, Adjakple teaches ‘a method comprising: receiving, at a first node of a wireless communication network, operating within a first bandwidth (Figs. 3-4, 6), first information from a user device in accordance with a first wireless network standard’ (Adjakple: [Abstract], “Multi-connectivity across multiple RATs when a UE is capable of operating simultaneously on more than one RAT, e.g., NR and LTE, NR and WLAN, and/or NR, LTE and WLAN, is also described herein”; Resource allocation implies that during communication resources will be utilized as allocated, i.e. first node will receive first information from user device according to the first wireless standard; LTE may be considered the first wireless network standard), 
Adjakple teaches about resource allocation for communication according to the first wireless network standard. Fig. 11B illustrates allocation of subframes # 0, 4, 5, and 9 for LTE.
Adjakple however does not expressly teach, ‘the first information received during first subframes of a radio frame’.
Zeng in the same field of endeavor teaches, 
“perform uplink activity for both the first RAT and the second RAT by time division multiplexing (TDM) uplink data for the first RAT and uplink data for the second RAT if uplink activity is scheduled according to both the first RAT and the second RAT” (Zeng: [0006], lines 11-15); and 
“when cellular communication circuitry 330 receives instructions to transmit according to the first RAT (e.g., as supported via modem 510), switch 570 may be switched to a first state that allows modem 510 to transmit signals according to the first RAT ( e.g., via a transmit chain that includes transmit circuitry 534 and UL front end 572)” ([0083], lines 5-11).
User station in Zeng, illustrated in Fig.5, communicates with eNB 602 and gNB 604 of Fig. 6.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Zeng with that of Adjakple for transmission of information through allocated resources and receipt of the information by the network node, eNB 602, node supporting LTE.
Adjakple also teaches about resource allocation for communication according to the second wireless network standard. Fig. 11B illustrates allocation of subframes # 1-3 and 6-8 for NR.
Adjakple however does not expressly teach, ‘receiving, at a second node of the wireless communication network, second information from the user device in accordance with a second wireless network standard’ 
Zeng in the same filed of endeavor teaches about the second RAT (See discussion in [0006] above; NR may be considered the second wireless network standard) and 
“when cellular communication circuitry 330 receives instructions to transmit according to the second RAT ( e.g., as supported via modem 520), switch 570 may be switched to a second state that allows modem 520 to transmit signals according to the second RAT ( e.g., via a transmit chain that includes transmit circuitry 544 and UL front end 572)” ([0083], lines 11-17).
Zeng also teaches, ‘second wireless network operating within the first bandwidth’ (“In some embodiments, an LTE cell, such as eNB 602, may support LTE/NR co-existence on the same carrier, thus TDM may occur on the same frequencies” ([0097], lines 11-14); and
“In some embodiments, if an LTE cell (or base station) does support LTE/NR co-existence on a single carrier, the TDM at the UL physical layer may be on the same frequency ([0098], lines 20-23)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Zeng with that of Adjakple for transmission of information through allocated resources and receipt of the information by the network node, gNB 604, the node supporting NR while sharing the same bandwidth resource by the nodes from two different RATs.
Adjakple teaches, ‘the second subframes and the first subframes representing non-overlapping subframes in time’ (Adjakple: Figures 10B, 11B, 12B, 13B, 14B, 15B, 16B e.g. illustrate the allocation of subframes for LTE, first subframes, or subframes for NR, second subframes, not overlapping).

Claim 9 is for a wireless communication network and is a change in category to claim 1.  Adjakple teaches, in [0289], “It is understood that any or all of the apparatuses, systems, methods and processes described herein may be embodied in the form of computer executable instructions (e.g., program code) stored on a computer-readable storage medium which instructions, when executed by a processor, such as processors 118 or 91, cause the processor to perform and/or implement the systems”. 
Difference between claim 1 and claim 9 is that claim 9 requires ‘operating at least partially within a first frequency band’ while claim 1 requires sharing the same bandwidth. Zeng teaches partial overlapping of band, “transmit a first indication that the UE supports uplink (UL) sharing for one or more of the first or second frequency bands to one of the first or second base stations, wherein the first and second system bandwidths are at least partially overlapping” (Zeng: Claim 1). Claim is rejected based on rejection of claim 1 and disclosure above. 
Claim 17 is for a user a portable electronic device performing complementary methods of claim 1. Difference between claim 1 and claim 17 is that claim 17 requires ‘operating at least partially within a first frequency band’ while claim 1 requires sharing the same bandwidth. Partial overlap is discussed above in claim 9. Claim is rejected based on rejection of claim 1. Claim is rejected based on rejection of claim 1 and based on discussion in claim 9. 

Claim 2 is for a method and claim and claim 10 is for apparatus implementing method of claim 2. 
Regarding claim 2, combination of Adjakple and Zeng teaches the method of claim 1. 
Adjakple however fails to expressly teach, ‘wherein the first subframes comprise even numbered subframes of the radio frame and the second set of subframes comprise odd numbered subframes of the radio frame’.
Figures of Adjakple, e.g., Fig. 11B, disclose allocation of subframes alternating in groups. There is no restriction on how many subframes may belong to a group. Adjakple discloses variable nature of allocation, “Subframe allocation patterns by the network may vary throughout the network and over time to take into account the LTE versus NR traffic patterns and load distribution throughout the network and over time”.
Therefore, if each group consists of a single subframe, LTE and NR subframes will be alternating in which even number of subframes (0,2,4,…) will be for LTE (subframe #0 in the figure belonging to LTE) and odd numbered subframes (1,3,5,…) will belong to NR. 
Therefore, though not expressly taught by Adjakple, a person of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify teaching of Adjakple for predictable variation of equal distribution of subframes for LTE and NR technologies by allocating even numbered subframes for one technology and odd numbered subframes for the other technology, with a design incentive to get the maximum time diversity benefit for both the technologies used for the communication.
Claim 10 is a change in category compared to claim 2. Claim is rejected based on rejection of claim 2.

Claim 3 is for a method and claim and claim 11 is for apparatus implementing method of claim 3. 
Regarding claim 3, combination of Adjakple and Zeng teaches the method of claim 2.
Adjakple teaches, ‘wherein the first wireless network standard is Long Term Evolution (LTE) and the second wireless network standard is Fifth Generation New Radio (5G NR)’ (Communication with LTE and 5G NR is discussed above in claim 1. LTE may be considered as the first wireless network and 5G NR as the second wireless network).
Claim 11 is a change in category compared to claim 3. Claim is rejected based on rejection of claim 3.

Claim 4 is for a method and claim and claim 12 is for apparatus implementing method of claim 4. 
Regarding claim 4, combination of Adjakple and Zeng teaches the method of claim 1. 
Adjakple teaches ‘method further comprising: transmitting, from the first node of the wireless communication network, third information to the user device in accordance with the first wireless network standard during all subframes of the radio frame’ (Adjakple: Fig. 3A illustrates LTE download allocation is for all the subframes for frequency F3); and 
‘simultaneously transmitting, from the second node of the wireless communication network, fourth information to the user device in accordance with the second wireless network standard during all subframes of the radio frame’  (Adjakple: Fig. 3A illustrates NR download allocation is for all the subframes for frequency F3).
Claim 12 is a change in category compared to claim 4. Claim is rejected based on rejection of claim 4.

Claim 5 is for a method and claim and claim 13 is for apparatus implementing method of claim 5. 
Regarding claim 5, combination of Adjakple and Zeng teaches the method of claim 1.
Adjakple teaches, ‘method further comprising: 
transmitting, from the first node of the wireless communication network, third information to the user device in accordance with the first wireless network standard during the first subframes of the radio frame’ (Adjakple: Fig. 11B illustrates LTE subframes 0, 4, 5, and 9 of a radio frame; [0065], “The time domain configuration methods and illustrative examples disclosed for non-MBSFN subframe may apply in downlink or uplink direction unless otherwise indicated” implies the subframes may be used for downlink, i.e. transmission of third information as per the claim); and 
‘transmitting, from the second node of the wireless communication network, fourth information to the user device in accordance with the second wireless network standard during the second subframes of the radio frame’ (Adjakple: Fig. 11B illustrates NR subframes 1, 2, 3, 6, 7, and 8 of a radio frame; [0065], “The time domain configuration methods and illustrative examples disclosed for non-MBSFN subframe may apply in downlink or uplink direction unless otherwise indicated” implies the subframes may be used for downlink, i.e. transmission of fourth information as per the claim).
Claim 13 is a change in category compared to claim 5. Claim is rejected based on rejection of claim 5.

Claim 6 is for a method and claim and claim 14 is for apparatus implementing method of claim 6. 
Regarding claim 6, combination of Adjakple and Zeng teaches the method of claim 5.
Adjakple teaches, ‘wherein the transmitting from the first and second nodes during the first and second subframes is associated with the user device approaching an edge of at least one cell of the wireless communication network’ (Adjakple: Fig. 8 discloses that at cell edge LTE and NR UL not supported implying the subframes to be used for downlink only).
Claim 14 is a change in category compared to claim 6. Claim is rejected based on rejection of claim 6.

Claim 7 is for a method and claim and claim 15 is for apparatus implementing method of claim 7. 
Regarding claim 7, combination of Adjakple and Zeng teaches the method of claim 5.
The discussion above in claim 2 is equally applicable for claim 7. The claim is rejected based on rejection of claim 2.   
Claim 15 is a change in category compared to claim 7. Claim is rejected based on rejection of claim 7.

Claim 8 is for a method and claim and claim 16 is for apparatus implementing method of claim 8. 
Regarding claim 8, combination of Adjakple and Zeng teaches the method of claim 7.
wherein the first wireless network standard is Long Term Evolution (LTE) and the second wireless network standard is Fifth Generation New Radio (5G NR)’ (Discussed above in claim 3).
Claim 16 is a change in category compared to claim 8. Claim is rejected based on rejection of claim 8.
Claim 19 is rejected based on rejection of claim 5.
Claim 20 is rejected based on rejection of claim 6.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895.  The examiner can normally be reached on Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462                                                                                                                                                                                                        

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462